Citation Nr: 0020581	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-00 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic low back 
syndrome, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1970 to August 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected chronic low back 
syndrome above 10 percent.  In a subsequent rating decision, 
the RO increased the rating decision to 20 percent, effective 
December 6, 1993.  Cf.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected chronic low back syndrome 
is manifested by complaints of recurrent low back pain that 
is exacerbated by lifting, bending and prolonged sitting or 
standing, and objective evidence of some decreased range of 
lumbar motion, decreased sensation in the right L5 
distribution, with no objective neurologic deficit.    


CONCLUSION OF LAW

The criteria for an assignment of an increased rating above 
20 percent for the service connected chronic low back 
syndrome have not been satisfied.  38 U.S.C.A. §  1131, 5107 
(West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a Diagnostic Code 5293 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

In considering the severity of the veteran's low back 
disability, it is essential to trace the medical and rating 
history of the disability.  38 C.F.R. §§ 4.1, 4.2 (1999).  In 
an April 1975 rating decision, the RO granted service 
connection for chronic low back syndrome, with a 
noncompensable rating effective August 27, 1974, the date 
following service discharge.  The veteran's service medical 
records show that he injured his back in a parachute jump in 
approximately May 1973, and continued to complain of low back 
pain during the remainder of his active military service.  

In January 1994, the veteran requested an increased rating 
for his low back condition.  The veteran reviewed VA 
outpatient treatment records going back to December 1993 and 
decided, in a May 1994 rating decision, to increase the low 
back disability rating to 10 percent, effective December 6, 
1993.  A March 1994 VA examination noted the veteran's 
complaints of intermittent low back pain, and a December 1993 
radiographic report showed a mild central disc bulge at L4-
L5, with no evidence of herniation.  In a July 1995 rating 
decision, the RO increased the rating to 20 percent, 
effective December 6, 1993.  The veteran appealed the May 
1994 decision, and the case came before the Board, where it 
was remanded in January 1999 to obtain more recent medical 
evidence.  The 20 percent rating has continued to the 
present, except for a temporary 100 percent convalescence 
rating for the period of December 21, 1995 to January 31, 
1996, based on evidence of the veteran's December 1995 VA-
performed microdiskectomy of the L5-S1 that removed a partial 
disc, some bone, and freed an impinged nerve root.       

As indicated above, the veteran appeals his 20 percent low 
back disability rating, contending that his symptomatology 
warrants a higher evaluation because he now experiences 
severe low back pain and has great difficulty working.  After 
a review of the record, the Board finds that the evidence is 
against a higher rating for this disability.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5293, for intervertebral disc syndrome.  
According to DC 5293, a 60 percent rating is warranted for a 
"pronounced" condition; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, and other 
neurological findings appropriate to site of diseased disc, 
little intermittent.  A 40 percent rating is warranted for a 
"severe" condition; recurring attacks and intermittent 
relief.  A 20 percent rating is warranted for a "moderate" 
condition; recurring attacks.  

The Board does not find evidence to support an increased 
rating under DC 5293 for low back syndrome.  The report of 
the most recent VA examination, conducted in July 1999, 
reveals that the veteran reported low back pain with right 
sciatic pain that has persisted ever since his inservice 
parachute jump accident.  The examiner observed that the 
veteran appeared to be "in a significant amount of 
discomfort" at the time of the examination.  Upon 
examination, the veterans' back range of motion test results 
were first estimated to be approximately two-thirds the 
normal range of motion of the lumbar spine in flexion, 
extension, lateral rotation and lateral bending.  The 
examiner clarified these results in a September 1999 addendum 
to the July 1999 examination report.  The results showed 60 
degrees in flexion, 30 degrees in extension, 60 degrees in 
lateral rotation bilaterally and 30-40 degrees of lateral 
bending bilaterally.  

Based on the veteran's complaints of right sciatic pain and 
DC 5293's requirement to consider, among other things, 
sciatic neuropathy and other neurological findings, 
especially for the maximum 60 percent rating, the Board notes 
the relevant evidence from this July 1999 examination.  The 
veteran exhibited full strength in his lower extremities, 
with reflexes 2+ symmetrically at the knees and ankles.  
However, he did have decreased sensation in the right L5 
distribution.  As part of the diagnosis, the examiner found 
no objective neurological deficit, and noted that the sensory 
decrease in the L5 distribution would be consistent with scar 
entrapment of the right L5 nerve root and consistent with 
recent magnetic resonance imaging (MRI) findings.  The 
examiner opined that the veteran would likely have difficulty 
with activities of daily living requiring prolonged standing 
or sitting in any position, as well as difficulties in 
activities requiring heavy lifting.    

The VA MRI examination from March 1999 found soft tissue 
density, indicative of scarring probably from the 
microdiskectomy, at L5-S1, at the right lateral recess 
impinging on the S1 nerve root.  The soft tissue structure 
minimally touches upon the L5 nerve root on the right, "but 
may not be symptomatic upon this nerve root."  The 
diagnostic impression was scar in the right recess of the L5-
S1 level that is impinging on the S1 nerve root and may or 
may not be causing symptoms on the L5 nerve root.          

During his July 1998 Board hearing, the veteran complained of 
right leg pain "every now and then" and "quite a bit of 
pain", but also stated that his microdiskectomy relieved an 
"immense amount" of his low back symptomatology.  He 
testified that prolonged sitting or standing, varying from 20 
minutes to an hour, increases his low back pain.  He also 
described how he watches his lifting during daily activities, 
has sleep problems due to back pain, and has to work in a 
light duty job in his occupation with the postal service, 
whereas he used to be a walking mail route carrier.  He 
stated that he has a back brace that restricts his mobility 
and a cane that he uses sometimes.  He also stated that he 
does perform chores around the house, such as mowing the lawn 
with a self-propelled lawn mower, but that it takes him 
longer to complete his tasks because of his back condition.  
He did state that he drove from his home in Florida to 
Washington, D.C. for his Board hearing in two days, but 
stated that he had to make several stops along the way 
because of his back condition.    

The Board finds that the veteran's back condition does not 
satisfy the next higher, 40 percent, rating for 
intervertebral disc syndrome under DC 5293.  A 40 percent 
rating requires a severe condition; recurring attacks with 
intermittent relief.  Based on the symptomatology described 
under the 60 percent criteria, the Board interprets "severe; 
recurring attacks with intermittent relief" to mean that the 
criterion requires recurring attacks of pain and demonstrable 
muscle spasm, and neurological findings that are of a severe 
nature for the majority of the time, with short periods of 
relief from this "serious" condition.  In this regard, the 
symptomatology would be similar to those in the 60 percent 
criteria, just not so severe as to be characterized as a 
"pronounced" condition.  While the veteran's subjective 
complaints of pain, and objective findings of pain clearly 
exist in the evidence, the Board does not find evidence of a 
"severe" condition for the majority of the time.  As the 
veteran stated during his Board hearing, he continues to work 
40 hours per week, with no evidence of prolonged absences 
from work due to back pain or spasms.  There is no evidence 
of repeated prostrating attacks requiring bedrest, which, in 
the Board's opinion,  would be indicative of a "serious" 
condition.  Furthermore, the veteran's reported drive from 
Florida to Washington, D.C., over a period of two days is 
further evidence that the veteran's low back condition, while 
serious, is less than "severe". The Board in no way 
intimates that the veteran does not have a significant back 
disability.  However, the record shows that despite his 
recurrent back pain, he is able to work everyday and perform 
chores around the house, albeit at a much slower speed than 
if he did not have a back disability.  

Recent VA outpatient treatment records, from July 1999 to 
January 2000, show complaints of increasing back and 
"sciatica type" pain, but also refers to shoulder and foot 
problems that are causing him pain.  The Board also notes 
that a July 1999 VA electromyograph (EMG) consult resulted in 
a diagnostic impression of normal EMG right lower extremity 
and associated paraspinal muscles, normal nerve conduction 
series (NCS) bilateral common peroneal nerve, and normal 
bilateral common peroneal nerve with F-wave, normal bilateral 
H-reflexes and normal bilateral sural nerves. The consult 
summary was that of a normal electrophysiological study, with 
no evidence found of acute or chronic lumbosacral 
radiculopathy.  The Board finds this lack of objective 
neurological evidence significant in that DC 5293, in the 
Board's interpretation, calls for a showing of sciatic 
neuropathy or other neurological findings reflective of a 
pronounced (60 percent), severe (40 percent) or moderate (20 
percent) degree.     

Therefore, the Board finds the current 20 percent evaluation, 
for a "moderate" intervertebral disc condition, seems to be 
the most accurate rating under DC 5293 as it is consistent 
with the level of impairment shown by the pertinent evidence 
on file.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Unites 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals, hereinafter the 
Court) has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
or her earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban, the Court ruled that the veteran, who had 
residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under Diagnostic Code (DC) 7800 with an 
additional 10 percent rating for tender and painful scars 
under DC 7804 and a third 10 percent rating for facial muscle 
injury interfering with mastication under DC 5325.  The Court 
found that the critical element was that none of the 
symptomatology for any one of these three manifestations was 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  Instead, each was separate and 
distinct in nature.  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 23-97 (7/1/97), held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under DC 5003 and 5257, citing Esteban.  Thus, in 
addition to considering whether an increased evaluation for 
the veteran's low back condition is warranted under DC 5293, 
the diagnostic code used by the RO, the Board will also 
analyze whether compensable evaluations are warranted for any 
other manifestations that may be rated under other DCs.

The Board has considered other Diagnostic Codes applicable to 
disability of the spine.  However, the Board concludes that 
DC's 5285 (residuals of fractured vertebra), 5286 (complete 
bony fixation, or ankylosis, of the spine), 5289 (ankylosis 
of the lumbar spine), 5292 (limitation of motion of lumbar 
spine), 5294 (sacro-iliac injury and weakness) are not 
applicable to the veteran's low back disability as there is 
no evidence of fractured vertebra, ankylosis, severe 
limitation of motion of the lumbar spine, or sacro-iliac 
injury.  

Under DC 5295, for lumbosacral strain, a 40 percent rating is 
warranted for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent rating is called for when 
lumbosacral strain includes characteristic pain on motion.  
The evidence does not show that the veteran's back problems 
exhibit the symptomatology of the 40 percent or 20 percent 
criteria discussed above.  As for the 10 percent rating for 
characteristic pain on motion, the Board finds that the 
ratings under DC 5293, specifically "recurring attacks" of 
a moderate or severe level, necessarily includes the element 
of pain as a manifestation of the intervertebral disc 
syndrome.  Therefore, a further rating under DC 5295 for pain 
on motion would amount to pyramiding of ratings, which is to 
be avoided.  See 38 C.F.R. § 4.14 (1999).   

In evaluating the veteran's condition, the Board has 
considered all of the applicable regulations, including the 
existence of any limitation of function imposed by pain.  See 
38 C.F.R. §§  4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 
8 Vet. App. 202 (1995), as well as VAOPGCPREC 9-98.  
38 C.F.R. § 4.40 allows for VA to take functional loss into 
consideration when rating a disability of the musculoskeletal 
system, due to the inability to perform the normal working 
movements of the body with the normal excursion, strength, 
speed, coordination and endurance.  This loss may be due to 
any of a number of factors, such as absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may also be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.   38 C.F.R. § 4.45 directs consideration of joint 
disability due to less movement of the joint than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  These criteria also consider 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing.  
38 C.F.R. § 4.59 relates to pain due to arthritis.  

First, there is no evidence of arthritis for consideration of 
§ 4.59.  As previously discussed, the veteran has long 
complained of, and there is objective evidence on file, 
showing the presence of, significant pain in his low back 
that is exacerbated on prolonged sitting or standing, or if 
attempts to lift much weight.  However, the Board reiterates 
that pain and demonstrable muscle spasm, other neurological 
findings that would be manifested by painful motion, is the 
essence of the criteria under DC 5293.  Whether it is 
manifested in a "pronounced" condition, or "severe" or 
"moderate" recurring attacks, these "attacks" would be 
experienced by the veteran as pain.  With this in mind, the 
Board has taken painful motion into consideration, as the 
basis for a 20 percent rating under DC 5293 for moderate, 
recurring attacks, but it does not find sufficient evidence 
to assign an additional rating under §§ 4.40, 4.45 based on 
functional loss due to such pain.

This 20 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this low back disability.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  In this case, the statement of the case 
reflects that the RO considered the provisions of 38 C.F.R. 
§ 3.321.  Consequently, the Board will consider whether the 
veteran's claim for an increased rating for low back syndrome 
warrants the assignment of an extraschedular rating under 
those provisions. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from 0 to 60 
percent, exists in the Schedule that anticipates greater 
disability from lumbar strain.   However, as indicated above, 
the record does not establish a basis to support a higher 
rating for this disability under the Schedule.  Additionally, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The record does not show that the 
veteran has required frequent periods of hospitalization for 
his low back condition.  In fact, the December 1995 
microdiskectomy is the only inpatient hospitalization on 
record.  The Board acknowledges that that veteran has long 
undergone outpatient treatment for his back condition, 
including the injection of steroids for pain relief.  
However, this alone is not so significant to dictate an 
extraschedular rating.  Also, it is not shown that the 
veteran's back condition has markedly interfered with his 
employment.  Granted he has had to switch to a new job within 
the postal service that does not involve a lot of heavy 
lifting, standing or walking.  However, he reports that he 
continues to work 40 hours per week.  While there has been 
some interference with the type of work he can do for the 
postal service, the evidence does not show a marked 
interference with his ability to remain gainfully employed in 
work closely associated with his former position as a postal 
route mail carrier.  Therefore, the Board finds that 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted in this case.


ORDER

Entitlement to an increased rating for chronic low back 
syndrome is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

